No. 99-60332
                                 -1-

                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT


                            No. 99-60332
                          Summary Calendar


CURTIS CURRY,

                                           Plaintiff-Appellant,

versus

JAMES ANDERSON; WALTER BOOKER; MICHAEL DAVES;
Lieutenant COX; Lieutenant RHODES; SANDRA SIMON;
DAMELA ROBINSON; JAMES RICKER; EVELYN P. JOHNSON;
LINDA JONES; JOAN ROSS; CO-1 ROACH; ANN LEE;
JOHN DOE, II; GREGORY NEELY; MAUD IRBY; JOHN
DOE, III,

                                           Defendants-Appellees.

                      --------------------
          Appeal from the United States District Court
            for the Northern District of Mississippi
                    USDC No. 4:98-CV-217-D-A
                      --------------------
                         March 14, 2000

Before SMITH, BARKSDALE, and PARKER, Circuit Judges.

PER CURIAM:*

     Curtis Curry, Mississippi prisoner # 81606, challenges the

district court’s sua sponte dismissal of his civil rights

complaint for failure to state a claim upon which relief can be

granted under 28 U.S.C. § 1915(e)(2)(B)(ii).    Review of a

dismissal for failure to state a claim is de novo.      Black v.

Warren, 134 F.3d 732, 733-34 (5th Cir. 1998).    Curry asserts that

the searches of his cell and seizures of his property were not


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 99-60332
                                -2-

conducted in compliance with Mississippi Department of

Corrections (MDOC) procedures, that he did not have a full quorum

of disciplinary classification committee members present at his

hearings under MDOC policies, and that the proper official did

not review his appeal under MDOC policies.   An allegation that

prison officials failed to follow prison policy, without more,

does not state a constitutional cause of action.     Hernandez v.

Estelle, 788 F.2d 1154, 1158 (5th Cir. 1986).   Curry has failed

to show that the searches of his cell were unreasonable, because

prisoners do not enjoy Fourth Amendment privacy rights in their

cells.   Hudson v. Palmer, 468 U.S. 517, 526 (1984).   Curry has

also not shown that the committee members overseeing his

disciplinary hearings were not fair and impartial or that he was

denied any right to appeal the decision of the disciplinary

committee.

     Curry asserts that the evidence was insufficient to find

that he had violated prison rules.   The standard of review “is

whether there is any evidence in the record that could support

the conclusion reached by the disciplinary board.”

Superintendent, Mass. Correctional Inst. v. Hill, 472 U.S. 445,

455-56 (1985).   In both instances, “‘some facts’” existed to

support a finding that Curry was guilty of the rules violations.

See Gibbs v. King, 779 F.2d 1040, 1044 (5th Cir. 1986) (citation

omitted).

     Curry also maintains that he was not provided with written

reasons for judgment, as is required under Wolff v. McDonnell,

418 U.S. 539 (1974).   The requirements of McDonnell apply if a
                           No. 99-60332
                                -3-

prisoner loses good-time credits as a result of the disciplinary

action.   McDonnell, 418 U.S. at 563-66.   Curry did not lose good-

time credits, and his punishments of lost visits and privilege

days are not an “atypical and significant hardship on the inmate

in relation to the ordinary incidents of prison life.”    Sandin v.

Conner, 515 U.S. 472, 484 (1995) (citations omitted).    Because

this punishment does not affect the duration of his sentence,

neither prison regulations nor the Due Process Clause affords

Curry a protected liberty interest entitling him to the

procedural protections of McDonnell.

     The district court’s dismissal of Curry’s complaint for

failure to state a claim on which relief can be granted is

AFFIRMED.   This affirmance of the district court’s dismissal

counts as one strike for purposes of 28 U.S.C. § 1915(g).    See

Adepegba v. Hammons, 103 F.3d 383, 387 (5th Cir. 1996).

     AFFIRMED.